Citation Nr: 0109917	
Decision Date: 04/04/01    Archive Date: 04/11/01	

DOCKET NO.  00-04 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits in 
the calculated amount of $19,921.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
August 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 notice of an 
administrative decision by the Committee on Waivers and 
Compromises (Committee) meeting at the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), denying the veteran's request for waiver of the 
recovery of an overpayment of improved disability pension 
benefits in the calculated amount of $19,921.


REMAND

Review of the evidentiary record indicates that the 
overpayment at issue resulted from the retroactive 
termination of the veteran's disability pension benefits, 
effective June 1, 1988, after it was learned by the RO that 
the veteran had failed to report Social Security income 
received by his spouse since May 1988.

Waiver of recovery of the overpayment of disability pension 
benefits assessed against the veteran was denied by the 
Committee in June 1999.  In its decision, the Committee found 
the veteran's waiver request was not precluded by a finding 
of fraud, misrepresentation or bad faith on his part.  See 
38 U.S.C.A. § 5302(c) (West 1991).  The Committee then 
considered the elements of the standard of equity and good 
conscience and concluded that it would be within equity and 
good conscience to recover the assessed indebtedness.  In 
reaching this determination the Committee however did not 
consider the veteran's financial status report which was 
received by the RO in October 1999. 

The subsequent December 1999 statement of the case while 
providing the veteran with the provisions of 38 C.F.R. 
§ 1.965, in reference to the elements of equity and good 
conscience, did not discuss the standard of equity and good 
conscience and appears to indicate the veteran's request for 
waiver was denied by the Committee on the basis of bad faith.  

Consequently, the Board finds that the veteran's claim should 
be reviewed again for the purpose of clarifying the basis of 
the decision on waiver.  The Board notes that under the 
applicable law and regulations in order to establish bad 
faith there must be conduct on the part of the veteran which, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government.  38 C.F.R. § 1.965(b).  These essential 
elements were not discussed in the statement of the case.  

The Board finds in view of the above, that further appellate 
consideration of this issue should be deferred and the case 
must be REMANDED to the RO for the following actions:

1.  This case should be referred to the 
Committee for a further determination of 
whether or not there was fraud, 
misrepresentation or bad faith on the 
part of the veteran in the creation of 
the assessed overpayment, in accordance 
with 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(b).  Such determination should be 
made without any reference to the 
elements of the standard of equity and 
good conscience.  Only if it is 
determined that the appellant did not 
commit fraud, misrepresentation or bad 
faith in the creation of the overpayment, 
should consideration be given to the 
veteran's request for waiver under all 
elements of the standard of equity and 
good conscience as set forth in 38 C.F.R. 
§ 1.965(a).  In this regard, the veteran 
should be requested to complete an up-to-
date financial status report, in the 
event that his financial situation has 
changed since this report was last 
submitted.  A formal written record of 
the Committee's decision should be 
prepared and placed in the claims folder.

2.  If the action above remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes the relevant evidence, fully 
cites the applicable legal provisions 
pertinent to this appeal and reflects 
detailed reasons and bases for the 
decision reached.  

When the above development has been completed, the veteran 
and his representative should be afforded the opportunity to 
respond thereto.  Thereafter, after ensuring that all 
modification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed, the case should be returned to the Board for 
further appellate consideration, if otherwise in order, 
following appropriate appellate procedure.  The purpose of 
this REMAND is to accord due process of law and the Board 
does not intimate any opinion either factual or legal as to 
the ultimate disposition warranted in this case.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 




Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



